—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered April 22, 1993, convicting him of robbery in the first degree, burglary in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prompt curative action of the trial court minimized any prejudicial effect of the prosecution witnesses’ inadvertent and indirect references to photographs (see, People v Windley, 181 AD2d 703; People v Green, 143 AD2d 768).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Narayan, 54 NY2d 106), or do not warrant reversal. Sullivan, J. P., Copertino, Pizzuto and Krausman, JJ., concur.